Citation Nr: 0704125	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  96-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
perirectal abcess, post-operative.

2.  Entitlment to a total disability compensation rating 
based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active service from May 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a November 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims of 
entitlement to an evaluation in excess of 30 percent for the 
service-connected perirectal abscess and entitlement to a 
TDIU.

The Board previously remanded this matter in October 2003.


FINDINGS OF FACT

1.  The veteran's service-connected perirectal abcess is not 
manifested by extensive leakage or fairly frequent 
involuntary bowel movements, or by complete loss of sphincter 
control.

2.  The veteran is service-connected for a recurrent 
perirectal abcess, currently rated as 30 percent disabling 
and a scar, posterior left thigh, rated as non-compensable.

3.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
perirectal abcess, post-operative have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.114, Diagnostic Code 
7332 (2006).

2. The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2006).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

 The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In this case, the veteran's claims for TDIU and for an 
increased rating were brought prior to enactment of the VCAA.  
Because the VCAA was enacted after the initial adjudication 
of this claim by the RO, it was impossible to provide notice 
of the VCAA prior to the initial adjudication in this case. 

However, the veteran was provided with notice in March 2003.  
This notice letter described the evidence necessary to 
substantiate claims for increased rating and for a total 
disability rating based on individual unemployability.  The 
March 2003 letter also advised the veteran of VA's duty to 
assist in the development of his claims and described what 
evidence VA was responsible for obtaining and what evidence 
VA would assist him in obtaining.  This letter also advised 
him to submit any pertinent evidence in his possession.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the RO decision, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.   
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The record in this case includes 
service medical records and post-service VA medical records.  
The veteran has been afforded several VA examinations, most 
recently in October 2005.  The veteran has not identified any 
evidence that remains outstanding.  Accordingly, the Board 
concludes that the duty to assist has been satisfied. 


II.  Analysis of Claims

A.  Increased rating for a perirectal abcess, post-operative
 
The veteran seeks an increased rating for a perirectal 
abcess, evaluated as 30 percent disabling.  The veteran 
asserts that this condition has worsened.
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor. 
38 C.F.R. § 4.3 (2006).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's condition is rated according to Diagnostic Code 
7332, which pertains to impairment of rectal and anal 
sphincter control.  Diagnostic Code 7332 provides that a 30 
percent rating is warranted for occasional involuntary bowel 
movements that necessitate wearing of a pad.  A 60 percent 
rating is warranted for extensive leakage and fairly frequent 
involuntary bowel movements. 38 C.F.R. § 4.114, Diagnostic 
Code 7332 (2006).

The evidence in this case includes VA outpatient medical 
records, VA hospital records and reports of VA examinations.  
This evidence does not support a rating in excess of 30 
percent for the veteran's disability.  

In the report of a VA examination conducted in January 1993, 
it was noted that the had a history of recurrent perirectal 
abscess with complaints of swelling and drainage, which led 
to a wide excision and skin graft in 1991 from the left 
posterior thigh to the buttocks.  Follow-up examination 
reportedly revealed the wound to be healing well.  At the 
time of the January 1993 VA examination, the veteran reported 
that he had been experiencing intermittent swelling and 
drainage of yellowish or bloody discharge.  Examination 
revealed the skin graft to be well-healed, but several areas 
of marked induration were noted, especially adjacent to the 
anal opening and in the right buttock area.  The examiner 
found that these areas were very tender, and that there was 
evidence of fistula openings and recent drainage.  No 
complaints of involuntary bowel movements were indicated.  
The examiner noted a diagnosis of recurrent prerectal 
abscess, postoperative, history of wide excision with skin 
grafting with evidence of residual abscesses and fistula.  

In July 1993, the veteran was hospitalized for management of 
his perianal fistulas.  A fistulogram revealed two fistula 
tracts, the most superior of which opened to the anus with 
contrast demonstrated flowing easily into the rectum and 
colon.  During this admission, he underwent a colonoscopy to 
evaluate possible inflammatory bowel disease or Crohn's 
disease, but the results were negative.  To treat the 
fistulas, he was given antibiotic therapy, and, after 
discharge, long term oral antibiotics.  By discharge, the 
veteran reported a small decrease in the amount of drainage, 
but was still having some discomfort in the perianal region.

Subsequent VA clinical records dated in 1994 reveal 
occasional complaints of pain in the buttocks area and 
drainage of the anal fistula.  These records are negative for 
any complaints or findings regarding increased bowel 
movements.  

In November 1994, he underwent a perianal fistulotomy, times 
two.  Subsequent clinical records reveal continued complaints 
of pain and drainage.  In an October 1995 note, it was noted 
that the veteran was experiencing intermittent purulent 
drainage and slight bleeding. 

A report of a 1997 VA examination reflects that the veteran 
complained of poor control of bowel movements.  The VA 
examiner noted the veteran's history of perirectal fistula 
and recurrent abcesses.  Upon physical examination, the 
examiner noted that there was a draining abcess in the 
perirectal area and a large scar around the rectum.  The VA 
examiner rendered diagnoses of perirectal abcess, acute and 
chronic, with intermittent abcess formation and scars of 
pilonidal cyst operation.

Subsequent VA outpatient records note a history of recurrent 
anal fistulas with three surgical procedures involving skin 
grafts.  The veteran underwent another VA examination in 
October 2005.  The VA examiner indicated review of the claims 
file.  The examiner noted the veteran's history of surgery to 
remove a perirectal abcess in 1994.  The VA examiner noted 
that there was no recurrence of the abcess.  The veteran 
reported that he had experienced drainage of the cyst about 
two years prior.  The veteran's chief complaints was 
occasional soreness in the perirectal area.  He reported that 
he had occasional constipation that was treated with over the 
counter laxatives.  He reported a history of hidtradenitis 
suppurative in the perineal area.  The VA examiner opined 
that hidradenitis was unrelated to the perirectal abcess.  
The veteran did not have any report of hospitalization for 
the fistula and reported that it was relatively asymptomatic, 
except for occasional soreness.

Upon physical examination, the VA examiner noted a soft 
tissue defect in the area of the coccyx, measuring seven 
centimeters by three centimeters and approximately one and a 
half inches deep.  There was a skin graft over the area that 
was movable and not adherent to underlying tissue or bone.  
There was no tenderness to palpation in the area of the graft 
or perirectal area.  There was no evidence of any 
inflammation or drainage, and the skin graft was completely 
intact.  The examiner noted that the perirectal abcess was 
healed and doing well.  The examiner noted the veteran's 
complaints of occasional constipation.  The examiner opined 
that this was unrelated to the previous perirectal abcess or 
to the subsequent surgery with skin grafting.  The examiner 
noted that there were no recent hospitalizations for 
treatment of the perirectal abcess.  The examiner opined that 
the problem was not active and that recurrence would not be 
expected in the future.

After careful review, the Board concludes that the evidence 
does not support a rating in excess of 30 percent for the 
veteran's disability.  The next highest rating of 60 percent 
requires evidence of extensive leakage and fairly frequent 
involuntary bowel movements.  In this case, the veteran's 
service-connected disability is shown to be manifested 
primarily by recurrent fistula formation with drainage and 
subjective complaints of pain.  However, the medical evidence 
does not show this disability to be manifested by both 
extensive leakage and frequent involuntary bowel movements, 
so as to warrant a 60 percent rating.  For example, the 1993 
VA examination and subsequent clinical records dated in 1994 
and 1995 revealed no evidence of loss of bowel control.  In 
1997, the veteran reported poor control, but there was no 
suggestion that he had experienced involuntary movements, and 
the examination did not reveal evidence of extensive leakage.  
The most recent 2005 VA examination noted no complaints or 
findings of extensive leakage or of fairly frequent 
involuntary bowel movements.  In fact, one of the veteran's 
primary complaints at that time was occasional constipation, 
which the examiner found to be unrelated to his service-
connected abscess.  The examiner specifically concluded that 
the abscess was asymptomatic and not active.  

In light of this record, the Board concludes that the 
preponderance of the evidence is against granting an 
increased rating of 60 percent or higher under Diagnostic 
Code 7332.  In addition, as there is no evidence to suggest a 
complete loss of sphincter control, there is also no basis 
for a 100 percent rating under that code.  

In addition, the medical evidence has not shown that the 
veteran's hemorrhoids have resulted in stricture of the 
rectum and anus under Diagnostic Code 7333, or prolapse of 
the rectum under Diagnostic Code 7334.  Thus, although higher 
ratings are available under these codes, they are not for 
application in this case.

Furthermore, the evidence does not reflect that the veteran's 
service-connected perirectal abcess has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular scheduler standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) (2005) for the assignment of an extraschedular 
evaluation.

For the foregoing reasons, the Board concludes that there is 
a preponderance of the evidence against the veteran's claim 
for an increased rating.  As the evidence is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt.

B.  Entitlment to TDIU

The veteran is service-connected for a recurrent perirectal 
abcess, currently rated as 30 percent disabling, and a scar, 
posterior left thigh, currently rated as non-compensable.  
The combined rating for the veteran's service-connected 
disabilities is 30 percent.  See 38 C.F.R. § 4.25.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §4.16(a) (2006).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. §§  3.321, 4.16(b) (2006).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (Dec. 27, 1991).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's history of excision of perirectal cyst is noted 
in VA outpatient records dated from 1992 to 2006.  However, 
although the veteran asserted during this period that he 
unable to work due to problems caused by this disability, the 
VA outpatient records do not reflect any medical opinions or 
findings that this condition renders the veteran unable to 
follow a substantially gainful occupation.  

The Board notes that the only medical opinion offered on the 
matter is contained in the report of the VA examination in 
June 1997.  At that time, the veteran's complaints included 
recurring abcesses and poor control of bowel movements.  
Other complaints included shortness or breath and chest pain 
with any activity or work.  The examiner diagnosed perirectal 
abcess, acute and chronic, with intermittent abcess 
formation.  The examiner also noted a history of acute 
myocardial infarction in 1995 and opined that, while the 
perirectal abcess may have caused some limitation in the 
veteran's ability to work, the veteran's heart condition was 
the main reason that he was unable to work. 

During the October 2005 VA examination, the examiner noted 
the veteran's history of excision of a perirectal cyst in 
1994 and subsequent surgery with skin graft.  The examiner 
found that the condition was asymptomatic and was completely 
healed and that the veteran had not had any recent 
hospitalizations for the perirectal abcess.  The veteran 
reported that he was employed and working as a materials 
handler.  He denied missing any work.  

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
TDIU.  The evidence in this case does not show that he is 
unable to follow a substantially gainful occupation due to 
service-connected disabilities.  As noted, there is no 
medical evidence suggesting that his service-connected 
disabilities render him unable to work, and, in fact, the 
most recent evidence shows that he is currently working.  
Therefore, the veteran does not meet the minimum schedular 
criteria for TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.   In reaching this decision, the 
Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the claim for TDIU, 
the claim must be denied. 


ORDER

Entitlement to a rating in excess of 30 percent for 
perirectal abcess, post-operative have not been met.

A total rating for compensation purposes based on individual 
unemployability is denied.


____________________________________________
MICHAEL LANE	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


